Bobinson, J.
(dissenting). The complaint avers that on July 28, 1911, the plaintiffs were in possession of certain hotel property in Dickinson. The basement was used as sample and store rooms and as a pool and billiard hall. That upon its right of way through the city the defendant maintained a high-grade embankment and crossed a natural water course, the natural drainage for the surface and storm waters of a large area. The hotel is in the basin drained by the water course, and that in constructing its road -and embankment defendant filled up and obstructed the water course, leaving only a small open ■ditch and a small iron culvert to carry off the water; that on July '28 storm waters dammed against the embankment and flooded the base*152ment of. the hotel and damaged them to the amount of $3,000. Defendant appeals from an order denying a new trial and from a verdict and judgment for $3,200.
The jury gave a speciál verdict. In answer to the material question: Was the storm and flood of July 28th an unusual or extraordinary one ? the answer was, “No.” The answer was clearly and obviously untrue. There is no claim that there ever was another such a flood in Dickinson. If the flood were of ordinary occurrence, then it was an act of folly ánd neglect for the plaintiffs to put their goods in an unprotected basement liable to be flooded by an ordinary storm. It must be presumed they knew of the embankment and the culvert and the water course and the drainag’e of the city, and with that knowledge they did not fear a flood and they took no precaution to protect their hotel basement by cement walls or otherwise.
The hotel is on a rather level basis at the foot of a long and rapid descent on a street which had been curbed and paved, so that when the rain fell in torrents the water rushed down the rapid incline and piled op on the level of the hotel. Had there been no embankment the water would have piled up just the same, and it would have run over the curbing .and into the unprotected basement.
Dickinson is in a semiarid country, where the average annual rainfall is about 22% inches. One inch in twenty-four hours would be a normal or rather excessive rainfall. For ten years prior to July 28, 1914, the average precipitation on days of snow and rain was less than * quarter of an inch. It was about A of an inch. Except on July 28, 1914, the largest rainfall shown on the record of the weather bureau was 2.6 inches. That was in May, 1903. In the year 1914 the total precipitation was 15.39 inches, and yet in July, 1914, there was over 4 inches in a few hours. That is, the rainfall in a few hours of that day ivas one fourth of all that fell during the year; and the jury says that was not extraordinary. Now, that is perfectly absurd and manifestly untrue, and every juror knew it. Every juror knew the rainfall was extraordinary and very extraordinary.
But railroad companies do so many mean things, and make overcharges, and pile up so much wealth, that jurors and judges do like to get even with them once in a while; and while that may be some excuse, we must not turn the law into a mockery of justice.
*153The Dickinson, storm of July- 28th was sucb a storm as never occurred before and may never occur again. No party was bound to look for and to guard against any such an extraordinary occurrence. Hence, the judgment should be reversed.